DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of species II – Figures 36-39 (claims 52-63) in the reply filed on 03/22/2022 is acknowledged.  The traversal is on the ground(s) that “unable to identify any claims that are directed to Species I (Figures 20-26)”.  This is not found persuasive because Species I is directed to monitoring sequence of activities events associated with a badge to determine the thoroughness of hand washing by the person, and Species II is directed to monitoring marker on a hand/glove of a person to determine thoroughness of hand washing by the person.  Thus, claim 52 is withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites the limitation "the non-volatile compound".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, the non-volatile compound is broadly interpreted as the marker as recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 53-54, 57, 59-61 and 63 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hwang (US 2010/0134296 A1).
Regarding claim 53, Hwang discloses a system for verifying the cleanliness of a user's hand, the system (e.g. [0069-0083]) comprising: 
a sensor (e.g. Fig. 3: 16, 18) configured to detect a marker (e.g. [0072]) positioned on the user's hand, wherein the marker presents one of a spectral signature and a periodic pattern (e.g. [0054-0068]); and 
a processor (e.g. Fig. 9: 18m) in electrical communication with the sensor (e.g. Fig. 9: 18d, 18e), wherein the processor is configured for comparing one of the detected spectral signature and the detected periodic pattern to an expected result to thereby detect whether the detected spectral signature or periodic pattern sufficiently corresponds to the expected result (e.g. [0054-0068, 0091-0097]).  
Regarding claim 54, Hwang discloses the marker is a material deposited on the hand via a dispensing of volatile hand-sanitizing agent, and wherein the sensor is configured to detect the marker without detecting vapor of the volatile hand sanitizing agent (e.g. [0054-0068, 0091-0097]).  
Regarding claim 57, Hwang discloses the sensor detects the spectral signature from one of the visible light, ultraviolet light, and infrared energy bands of the electromagnetic spectrum (e.g. [0054-0068, 0091-0097]).  
Regarding claim 59, Hwang discloses the sensor is wall-mounted (e.g. Fig. 3: 18).  
Regarding claim 60, Hwang discloses an indicator which is selectively activated by the CPU to indicate, using light or sound, whether the non-volatile compound was detected (e.g. [0096] & Fig. 9: 18a, 18c).  
Regarding claim 61, Hwang discloses a method for verifying the cleanliness of a user's hand (e.g. [0069-0083]), the method comprising: 
providing a marker on the user's hand (e.g. [0072]); 
using a sensor (e.g. Fig. 3: 16, 18) to detect one of a spectral signature of the user's hand with the marker in position on the hand and a pattern of the marker (e.g. [0054-0068]); 
comparing the corresponding detected spectral signature or pattern to an expected result to determine the presence of an expected result (e.g. [0054-0068, 0091-0097]); and 
visibly or audibly indicating whether the expected result is present (e.g. [0096] & Fig. 9: 18a, 18c).  
Regarding claim 63, Hwang discloses recording, via a server in communication with the sensor, whether the expected result is present or not present (e.g. [0046, 0122-0125] & Fig. 13d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 55 and 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang (US 2010/0134296 A1) in view of Faiola et al. (US 2003/0197122 A1).
Regarding claim 55, Hwang fails to disclose, but Faiola teaches the marker presents the periodic pattern (e.g. Fig. 2) and is located on a surface of a glove worn on the user's hand (e.g. [0011]: inside surface of a glove).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Hwang with the teachings of Faiola to presents marker on a glove so as to determine hand cleanliness of a person since gloves are commonly used in workplace that requires proper hygiene and health codes.
Regarding claim 62, Faiola teaches providing the marker includes providing an inventory of gloves each bearing a substantially unique variant of the marking (e.g. Fig. 2 & [0011]).   
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang (US 2010/0134296 A1) in view of Faiola et al. (US 2003/0197122 A1) as applied to claim 55 above, and further in view of Johnson (US 6,970,574 B1).
Regarding claim 56, Hwang discloses an indicator (e.g. Fig. 3: 18 & Fig. 9: 18a-c) and a server (e.g. Fig. 13d: 34a-b), wherein the server selectively activates the indicator in one manner when the detected periodic pattern does not match one of the previously-recorded patterns, and selectively activates the indicator in another manner when the detected periodic pattern matches one of the previously-recorded patterns (e.g. [0096]).
Hwang and Faiola in combination fail to disclose, but Johnson teaches a database of previously-recorded patterns for the user (e.g. Abstract & col 2 lines 16-43).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Hwang and Faiola with the teachings of Johnson to use previously-recorded patterns to determine hand cleanliness so as to effectively monitor whether hand washing and disinfectant application procedures are being practiced.
Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang (US 2010/0134296 A1) in view of Bolling (US 2007/0015552 A1).
Regarding claim 58, Hwang fails to disclose, but Bolling teaches the sensor and the processor are mounted with respect to a badge worn by the user (e.g. Fig. 1 & [0032, 0042]).
Thus, it would have been obvious to one a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Hwang with the teachings of Bolling to include sensor and processing element in a badge worn by the user so as to conveniently provide the disinfection determining function to the user (e.g. Bolling: [0033-0034]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688